DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-15, and 18 are pending in the current application.
Claims 1 and 13-15 are amended in the current application.
Claims 5, 6, 16, and 17 are canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed on February 23, 2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that Clapper fails to teach a content of 20-98 parts by weight of the unit represented by Chemical Formula 1 with respect to 100 parts of by weight of the thermocurable resin.
This is not persuasive for the following reasons.  A new grounds of rejection has been established below as necessitated by the present claim amendments, where Ha et al. (US 2017/0081567 A1) as evidenced by Wang et al. (US 2016/0083629 A1) are newly applied to Clapper.  Ha and Wang teach that it is well known and well within the abilities of those skilled in the art to adjust, measure, and control content of 2-ethoxyethoxyethyl (meth)acrylate monomers within Clapper’s (meth)acrylic resin to optimize and achieve desired Tg according to the Fox equation with a predictable and reasonable expectation of success (Ha, [0039]-[0041], [0044]-[0045], see MPEP 2143, MPEP 2144.05, II), and also to yield a (meth)acrylic resin adhesive that can achieve a desired balance of tack, peel adhesion, shear holding power, and modulus (Ha, [0008]-[0011]).  It would have been obvious to one of 
Applicant argues that Clapper teaches that non-hydroxy polar functional monomers are preferably included in even lower amounts than 0-10 parts by weight, such as 1-7 parts by weight, and more particularly 1-5 parts by weight.  Therefore, one of ordinary skill in the art would not have been motivated to increase the content of such monomers higher than the aforementioned amounts.
This is not persuasive for the following reasons.  A new grounds of rejection has been established below, where Ha et al. (US 2017/0081567 A1) as evidenced by Wang et al. (US 2016/0083629 A1) are newly applied to Clapper.  Ha also teaches that it is well known and well within the abilities of those skilled in the art to, in addition to the low Tg monomers of ethoxy ethoxyethyl acrylate, also include non-acid polar functional monomers (such as 2-(2-ethoxyethoxy)ethyl (meth)acrylate) in an amount from 0-40 parts by weight with respect to 100 parts by weight of total monomers (Ha, [0044]-[0045]).  Therefore, one of ordinary skill in the art would understand that low Tg monomers (such as ethoxy ethoxyethyl acrylate) can be included in modified Clapper’s (meth)acrylic resin (thermocurable resin) in combination with the non-hydroxy (non-acid) polar functional monomer content of 0-10 parts by weight to adjust, measure and control content of 2-ethoxyethoxyethyl (meth)acrylate monomers within Clapper’s to optimize and achieve desired Tg according to the Fox equation with a predictable and reasonable expectation of success (Ha, [0039]-[0041], [0044]-[0045], see MPEP 2143, MPEP 2144.05, II), and also to achieve a desired balance of tack, peel adhesion, shear holding power, and modulus (Ha, [0008]-[0011], [0039]-[0041], [0044]-[0045], see MPEP 2143, MPEP 2144.05, I & II).
Applicant argues that Clapper fails to provide sufficient guidance for selecting the combination of features recited by claim 1 to achieve properties for a foldable display.
This is not persuasive for the following reasons.  A new grounds of rejection has been established below, where Ha et al. (US 2017/0081567 A1) as evidenced by Wang et al. (US 2016/0083629 A1) are newly applied to Clapper.  Ha and Wang establish that it is well known and well within the abilities of those skilled in the art to apply the Fox equation to estimate and control the Tg of (meth)acrylic copolymers by measuring and adjusting the type and the content of monomers, where Ha specifically guides those skilled in the art to utilize low Tg monomers (such as ethoxy ethoxyethyl acrylate) to achieve Tg values of less than 0oC with a predictable and reasonable expectation of success (Ha, [0033], [0039], [0041], see MPEP 2143).  Furthermore, Ha’s teachings pertain to adhesives that can be utilized in optical elements and devices such as liquid crystal displays, OLED displays, or touch panels (Ha, [0120]-[0123]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clapper et al. (WO 2018/102179 A1) in view of Ha et al. (US 2017/0081567 A1) as evidenced by Wang et al. (US 2016/0083629 A1).
Regarding Claims 1 and 3, Clapper teaches an optically clear adhesive (OCA) composition for a foldable electronic display comprising a (meth)acrylic resin that can be cured with a thermal initiator (i.e. a thermocurable resin) and a crosslinker (Clapper, Pgs 1, 3-4, 7).  Clapper further teaches the (meth)acrylic resin comprises a non-hydroxy functional polar copolymerizable monomer that includes 2-ethoxyethoxyethyl (meth)acrylate (Clapper, Pg 6); where this monomer satisfies Chemical Formula 1 of claims 1 and 3 with R1 = ethyleneoxy, R2 = H or methyl, R3 = ethoxy, and m = 2.  It would have been obvious to try and specifically select 2-ethoxyethoxyethyl (meth)acrylate as a monomer from the finite group of suitable non-hydroxy functional polar copolymerizable monomers disclosed by Clapper with a reasonable expectation of success (Clapper, Pg 6, see MPEP 2143).  Clapper teaches the (meth)acrylic resin (thermocurable resin) has a glass transition temperature (Tg) that can be adjusted by selecting combinations of different monomers, and that is particularly less than -45oC (Clapper, Pgs 5-6, 11).  Clapper’s Tg completely encompasses the claimed range of -70oC or lower, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

    PNG
    media_image1.png
    118
    318
    media_image1.png
    Greyscale

2-ethoxyethoxy ethyl (meth)acrylate
oC (Clapper, Pgs 5-6, 11).
Clapper remains silent regarding including monomers that satisfy Chemical Formula 1 in an amount of 20 to 98 parts by weight with respect to 100 parts by weight of the total (meth)acrylic resin (thermocurable resin).
Ha, however, teaches a crosslinked (meth)acrylic adhesive composition with controllable Tg (Ha, [0022]-[0034]).  Ha teaches estimating and controlling the Tg of a (meth)acrylic copolymer to be 0o
Since Clapper and Ha both disclose (meth)acrylic copolymers that desire Tg below 0oC (Clapper seeks Tg that is particularly less than -45oC; Clapper, Pg 11) and both utilize (meth)acrylic monomers and non-acid polar functional monomers that include 2-ethoxyethoxyethyl (meth)acrylate type monomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, measured and controlled the content of 2-ethoxyethoxyethyl (meth)acrylate monomers within Clapper’s (meth)acrylic resin to optimize and achieve desired Tg according to the Fox equation with a predictable and reasonable expectation of success (Ha, [0039]-[0041], [0044]-[0045], see MPEP 2143, MPEP 2144.05, II), and also to yield a (meth)acrylic resin adhesive that can achieve a desired balance of tack, peel adhesion, shear holding power, and modulus as taught by Ha (Ha, [0008]-[0011]).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art to form embodiments of modified Clapper’s (meth)acrylic resin to include 2-ethoxyethoxyethyl (meth)acrylate monomer content that renders obvious the claimed range (20-98 parts by weight) to control and achieve desired Tg according to the Fox equation with a predictable and reasonable expectation of success and to achieve a desired balance of tack, peel adhesion, shear holding power, and modulus (Ha, [0008]-[0011], [0039]-[0041], [0044]-[0045], see MPEP 2143, MPEP 2144.05, I & II).  
Regarding Claim 2, modified Clapper further teaches the OCA composition has a storage modulus (G’) of particularly less than 1 MPa (106 Pa) over the entire temperature range of -30oC to 90oC (Clapper, Pg 11).  Clapper’s storage modulus and temperature ranges completely and closely encompass the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, modified Clapper further teaches the crosslinker is included particularly in an amount of about 0.01 to 3 parts by weight based on the total OCA composition (Clapper, Pgs 4, 7-8).  Clapper’s crosslinker content overlaps the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 8, modified Clapper teaches an OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claim 1 (Clapper, Pgs 3-4, 7-10).
Regarding Claim 9, modified Clapper further teaches the OCA assembly layer (adhesive film) has a thickness of particularly less than 50 µm (Clapper, Pg 12).  Modified Clapper’s thickness range completely encompasses the claimed range of 10-50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 10, modified Clapper further teaches the OCA assembly layer (adhesive film) has a dielectric constant of less than about 5 at a test frequency of 100 kHz, 25oC to 65oC, and relative humidities (RH%) from 50-90% (Clapper, Pgs 14-15).  Modified Clapper’s dielectric constant and testing condition ranges all overlap with the claimed range and testing values (dielectric constant 4 or greater, 100 kHz, 25oC, 60 RH%), and therefore, establish a prima facie case of obviousness over the claimed range and testing values (see MPEP 2144.05, I).
Regarding Claim 11, modified Clapper further teaches a foldable electronic display device comprising the OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claims 1 and 8 (Clapper, Pgs 1-4, 7-15, Claim 5).
Regarding Claim 12, modified Clapper further teaches the OCA assembly layer (adhesive film) is provided between a cover lens/sheet/glass and underlying display module, and is also used to bond a touch sensor (touch panel) directly to a display (Clapper, Pgs 1-3).
Regarding Claims 13-17, modified Clapper further teaches an OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claims 1-6 (Clapper, Pgs 3-4, 7-10).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clapper et al. (WO 2018/102179 A1) in view of Ha et al. (US 2017/0081567 A1) as evidenced by Wang et al. (US 2016/0083629 A1) as applied to claim 1 above, and further in view of Kobayashi et al. (US 2005/0244633 A1).
Regarding Claim 7, modified Clapper teaches the optically clear adhesive (OCA) composition for a foldable electronic display as discussed above for claim 1.  Modified Clapper further teaches the optically clear adhesive (OCA) composition comprises the (meth)acrylic resin (a thermocurable polymer resin) and can also include molecular weight control agents (Clapper, Pgs 5, 8).
Modified Clapper remains silent regarding the weight average molecular weight of the (meth)acrylic resin (a thermocurable polymer resin).
Kobayashi, however, teaches an adhesive composition for an optical display device having a low Tg below -10oC comprising a (meth)acrylic resin and a crosslinker (Kobayashi, [0002], [0012]-[0031], [0051], [0055]).  Kobayashi further teaches the (meth)acrylic resin has a weight average molecular weight (Mw) of preferably 300,000 to 3,000,000; where too low of a Mw yields a residual paste due to reduction of cohesion and too high of a Mw yields reduction of fluidity and wetting on a substrate becomes insufficient (Kobayashi, [0050]).  Kobayashi’s Mw range completely encompasses the claimed range of 1,000,000 to 2,000,000, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Clapper and Kobayashi both disclose (meth)acrylic resin based adhesives for optical devices exhibiting low Tg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, measured, controlled, and optimized modified Clapper’s Mw to be within the claimed range to yield an adhesive that has sufficient cohesion, does not yield residual pastes, exhibits sufficient fluidity, and possesses sufficient wetting property as taught by Kobayashi (Kobayashi, [0050], see MPEP 2143, MPEP 2144.05, II).
Regarding Claim 18, modified Clapper teaches an OCA assembly layer (adhesive film) formed by applying pressure and heat to (curing) the OCA composition for a foldable electronic display as discussed above for claims 1 and 7 (Clapper, Pgs 3-4, 7-10, Kobayashi, [0055], [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782